                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                  CHARLESTON DIVISION

KATHERINE BONEDA BRADLEY,                         §
          Plaintiff,                              §
                                                  §
vs.                                               §    Civil Action No. 2:16-1159-MGL
                                                  §
NANCY A. BERRYHILL,                               §
Acting Commissioner of Social Security            §
Administration,                                   §
              Defendant.                          §
                                                  §

             ORDER ADOPTING THE REPORT AND RECOMMENDATION
      AND REVERSING AND REMANDING FOR FURTHER ADMINISTRATIVE ACTION

         This is a Social Security appeal in which Plaintiff Katherine Boneda Bradley seeks judicial

review of the final decision of Defendant Nancy A. Berryhill (Berryhill denying her claim for

disability insurance benefits . The parties are represented by excellent counsel. The matter is

before the Court for review of the Report and Recommendation (Report) of the United States

Magistrate Judge suggesting to the Court this matter be reversed and remanded for further

administrative action under sentence four of 42 U.S.C. § 405(g). The Report was made in

accordance with 28 U.S.C. § 636 and Local Civil Rule 73.02 for the District of South Carolina.

         The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight. The responsibility to make a final determination remains with the

Court. Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court
may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

       The Magistrate Judge filed the Report on January 24, 2019. ECF No. 50. On February 7,

2019, Berryhill filed her Notice of Not Filing Objections to the Report. ECF No. 54. “[I]n the

absence of a timely filed objection, a district court need not conduct a de novo review, but instead

must ‘only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005)

(quoting Fed. R. Civ. P. 72 advisory committee’s note). Moreover, a failure to object waives

appellate review. Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985).

       After a thorough review of the Report and the record in this case pursuant to the standard

set forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the

judgment of the Court this matter is REVERSED AND REMANDED for further administrative

action under sentence four of 42 U.S.C. § 405(g).

       IT IS SO ORDERED.

       Signed this 28th day of March 2019 in Columbia, South Carolina.

                                                       s/Mary Geiger Lewis
                                                       MARY GEIGER LEWIS
                                                       UNITED STATES DISTRICT JUDGE




                                                  2
